Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24-32 are objected to because of the following informalities: Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 29 and 32, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160296668(US’668), in view of WO01/66044(WO’044, submitted by applicants on 02/03/2022).
Regarding claim 24, US’668 discloses bone particle compositions and particle compositions and related methods that make use of both a plurality of bone particles having a shape configured to interconnect with one another and a plurality of irregularly-shaped bone particles. Bone particle compositions and kits are provided that include a biologically-resorbable cement and a plurality of processed bone particles. A first portion of the processed bone particles in the compositions have a shape configured to interconnect with one another, while a second portion of the processed bone particles having an irregular shape(abstract). The processed bone particles of the bone graft compositions are typically combined with the cement at a concentration of about 5 percent to about 60 percent by volume of the bone particle composition ([0013]). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
But it is silent about the exact shape of the particles as applicant set forth in the claims.
WO’044 discloses a shaped particle as a bone graft substitute and the use of such a substitute to repair, replace, augment or improve a bone deficiency(page 1, lines 5-6).The shaped particle comprises a center portion( read on central hub)  and at least four tapered extremities (read on leg) projecting from said center portion wherein said projections provide for interstitial spaces between adjacent extremities, each extremity having a base attached at said center portion, an opposite point, a length, and a circular transverse cross sectional configuration, wherein said interstitial spaces of one said particle will accept at least one extremity of an adjacent said particle to facilitate interlocking of adjacent particles in said array. In specific embodiments the particle has at least three in a plane and the particle has six extremities. In other specific embodiments the particle of is comprised of a material selected from the group consisting of ceramic, bioactive glass, polymer, polymer/ceramic composite, and polymer/glass composite. In a preferred the particle is comprised of a polymer such as polypropylene, polylactic acid, polyglycolic acid and polycaprolactone (page 6, lines 5 30). The shaped particle is used with a binder. The final construct (binder plus particles) still has flexibility and pliability so that it can fill a defect completely. It is possible that plaster of Paris or a settable calcium phosphate cement system may be used as a binder which will still ultimately set to a firm construct (page 38, lines 15-21). The shape of the shaped particle is disclosed in pages 9, 11-13 and Figures 1-8.
Thus, WO’044 discloses the instant application claimed aggregate particles being a particulate material where each particle includes at least three radial legs extending into three dimensions outwardly from a central hub to form three dimensional aggregate particles, wherein the legs have a diameter, at a location closest to the central hub , which is less than the diameter or width of the central hub , the central hub having a spherical shape, a cylindrical shape, or a cuboid shape and having exposed surface portions located between the legs , which surface portions include a surface contour. Please see pages 9, and 11-13, Figures 3A-D, Figures 4A-D, Figures 5A-D, Figures 7A-D and Figures 8A-D.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the shaped particles disclosed by WO’044 to the US’668 bone particle compositions, motivated by the fact that WO’044 discloses that the capability to interlock provides resistance to shear forces and helps to increase the stability when the graft is packed into a defect and porosity needs to be maintained when the shaped particles are interlocked. WO’044 discloses that it is known in the art that new bone growth can ingress into pores ranging from 100-400 microns in size. The targeted total porosity will range from 20% to 80%, which means that the array of interlocking shaped particles of the invention will retain open spaces of 20-80% of a specific volume of an array. It is important that a graft material provide adequate porosity to allow ingrowth from the host bone. Alternatively, the material must resorb or degrade away to allow for bone replacement (WO’044, page 17, line 30-page 18 line 10).
Regarding claim 25, US’668 discloses the processed bone particles of the bone graft compositions are typically combined with the cement at a concentration of about 5 percent to about 60 percent by volume of the bone particle composition ([0013]). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regrading claim 26, WO’044 discloses the legs (arms or extremities) are of the same size and shape, or wherein one or more legs (arms or extremities) are of a different size and/or shape to other legs (arms or extremities). The extremities, particularly as shown in FIG. 7D, are generally conical in shape, having a wider base tapering along the length of the extremity to a narrower tip. Please see Figures 3A-D, Figures 4A-D, Figures 5A-D, Figures 7A-D and Figures 8A-D.
Regarding calm 27, WO’044 discloses a shaped particle for use in treating a bone deficiency wherein said particle is shaped for use in an array of particles interlocked with one another, comprising a center portion; and at least four tapered extremities projecting from said center portion wherein said projections provide for interstitial spaces between adjacent extremities, each extremity having a base attached at said center portion, an opposite point, a length, and a circular transverse cross-sectional configuration, wherein said interstitial spaces of one said particle will accept at least one extremity of an adjacent said particle to facilitate interlocking of adjacent particles in said array, wherein the particle is comprised of bone material. In a specific embodiment, at least three of said extremities lie in a plane. In another specific embodiment, the particle has six extremities. Please see pages 9, and 11-13, Figures 3A-D, Figures 4A-D, Figures 5A-D, Figures 7A-D and Figures 8A-D. The change in configuration of shape of a composition is obvious absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding to claim 28, the shape of the shaped particle is disclosed in pages 9, 11-13 and Figures 1-8. The change in configuration of shape of a composition is obvious absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the shape of the leg to provide beneficial effect to the cement or mortar compositions. See Figures 5 and 8.
Regarding claim 29, WO’044 disclose in FIGS. 4A through 4D illustrate different views of a specific embodiment wherein a six-armed shaped particle (300) is an object of the invention. In a preferred embodiment at least three extremities lie in a plane. An extremity (310) is tapered inwardly along its length (320) wherein the base (330) of an extremity (310) is more narrow in width than the tip (340) of the extremity (310). An interstitial space (350) is present between adjacent extremities. The tips (340) have a generally flat surface. The change in configuration of shape of a composition is obvious absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 30, the shaped particles of the present invention are illustrated in the FIGS. FIG. 1 shows a shaped particle (10) having an extremity (20), and in a preferred embodiment the particle has six extremities. In a preferred embodiment at least three of the extremities are in a common plane. The extremities are tapered outwardly along the length (30) of the extremity so that the base (40) of the extremity is wider than the tip (50) of the extremity. In a preferred embodiment the tip (50) of the extremities are rounded. The particle has an interstitial space (60) between the adjacent extremities (20). In a preferred embodiment the radius of curvature of the tip (50) of an extremity (20) is about 0.5 mm and the radius of curvature of the interstitial space (60) between adjacent extremities is about 0.5 mm. The preferred width of the entire particle is about 3-10 mm, and more preferred 4-8 mm, and most preferred is 6 mm. The preferred width of a base (40) of an extremity (20) is about 1.85 mm, the preferred width of a tip (50) of an extremity is about 1.19 mm, and the preferred length (30) of an extremity (20) is about 3 mm. In a preferred embodiment the angles between any of the adjacent extremities (20) are approximately equal. A skilled artisan is aware that shaped particles may be used which are greater in size than these measurements or smaller in size than these measurements depending on the relevant application and bone deficiency. It is preferred to keep the size of the particle small relative to the wound site so that it will take many particles to fill the defect rather than one. See pages 17-18. The change in configuration of shape of a composition is obvious absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 31, Figures 3A-D, Figures 4A-D, Figures 5A-D, Figures 7A-D and Figures 8A-D show the surface contour is a concavity. The change in configuration of shape of a composition is obvious absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claims 32, WO’044 discloses that the particle of is comprised of a material selected from the group consisting of ceramic, bioactive glass, polymer, polymer/ceramic composite, and polymer/glass composite. In a preferred the particle is comprised of a polymer such as polypropylene, polylactic acid, polyglycolic acid and polycaprolactone (page 6, lines 27-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731